Citation Nr: 0900592	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  07-17 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for T12 
paraplegia with loss of bowel and bladder function.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
December 1965.  

This appeal arises from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his April 2007, VA Form 9 the veteran checked that he 
wanted a Board of Veterans' Appeals (Board) hearing at a 
local office before a Member of the Board.  In June 2007, the 
veteran submitted an Optional Appeal Hearings form and placed 
a check mark beside a request for a local Decision Review 
Officer hearing at the St. Petersburg Regional Office.  An 
August 2007 Report of Contact indicates the veteran conversed 
with a VA employee and clarified he wanted a Travel Board 
hearing with the Board and did not want a hearing with a 
Decision Review Officer.  The veteran has not been afforded a 
hearing with a Veterans Law Judge from the Board at the local 
office.  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
the RO.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




